

114 HR 5976 IH: Agriculture Conservation Stamp Act
U.S. House of Representatives
2016-09-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5976IN THE HOUSE OF REPRESENTATIVESSeptember 8, 2016Mr. Young of Iowa introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo provide for the issuance of a semipostal to support Department of Agriculture conservation
			 programs, and for other purposes.
	
 1.Short titleThis Act may be cited as the Agriculture Conservation Stamp Act. 2.Department of Agriculture conservation programs semipostal (a)In generalThe United States Postal Service shall, for a 4-year period beginning no later than 12 months after the date of the enactment of this Act, issue a semipostal to benefit certain conservation programs authorized by the Department of Agriculture.
 (b)Requirements and authoritiesThe issuance of such semipostal and the disposition of the amounts becoming available from the issuance of such semipostal shall be governed by section 416 of title 39, United States Code, except that the Department of Agriculture shall be the sole agency to which any amounts becoming available from the sale of such semipostal may be transferred under section 416(d)(1) of such title. The Department shall use the amounts so transferred exclusively for programs authorized under title XII of the Food Security Act of 1985 (16 U.S.C. 3801 et seq.).
 (c)Definition of semipostalIn this section, the term semipostal has the meaning given such term by section 416(a)(1) of title 39, United States Code. 